DETAILED ACTION

Priority
This application is a continuation-in-part of 15/479,376.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.

Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-20 are directed to system/machine, but fail to recite any physical components of the system.  Rather, the body of the claims recites a series of steps.  Because the 

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1, is illustrative of the presently claimed subject matter:
1. A system comprising; 
having a system that resides in the non-transitory memory of a computing device;
placing a plurality of choices into an electric shopping cart;
initiating a comparison decision compare option by:
making a selection from a number of choices;
comparing one choice against another choice;
choosing between the items and eliminating the least desired products, OR
 
enabling the user to make a purchase decision at any point in the process;
enabling the user to ‘Eliminate’ items individually from the model run;	enabling the user to ‘Save to Wish list’ items individually from the shopping cart.

The claim requires a practitioner to perform steps of: placing a plurality of choices into an [electronic] shopping cart; making a selection from a number of choices; comparing one choice against another choice; choosing between the items and eliminating the least desired products or enabling the user to make a purchase decision at any point in the process, eliminate items individually and save items to a wish list individually. 
In essence, the claims are directed to a process for comparing and selecting products for purchase within a shopping cart.  But for the recitation of “having a system that resides in the non-transitory memory of a computing device,” and use of an “electric shopping cart,” all of the remaining claim limitations are directed a method for organizing human activity because they are directed to a process for prioritizing items in a shopping cart in order make a purchasing decision.  Moreover, but for the recitation of a computing device an electric shopping cart, all of the steps could be performed mentally.
Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  In this instance, the claims merely require “having a system that resides in the non-transitory memory of a computing device” and use of an “electric” shopping cart. These generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply appending a computer to an otherwise abstract idea.  In this instance, the use of the computer system does not improve the functioning of the computer, but rather, only generally links the use of the abstract purchase-decision model to a computer environment.

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  Here, in regard to claims 1-13, as stated above, the claims merely recite a computing device and an “electric shopping cart.”  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  Rather, the claimed computing device is not recited as performing any functions recited to the claim.   Moreover, the electric shopping cart is merely used for “electronic recordingkeeping – one of the most basic functions of a computer.”  Alice Corp. v. CLS Bank Int’l, 110 USPQ 1976, at 1984 (2014).  Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In claim 1, line 2, the claim recites “the non-transitory memory.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 1, line 7, the claim recites “the items.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 1, line 7, the claim recites “the least desired products.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 1, line 7, the claim recites “the least desired products.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 1, line 8, the claim recites “the user.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 1, line 10, the claim recites “the shopping cart.”  The claim previously recites “an electric shopping cart.”  Applicant must refer to elements consistently throughout the claims.  Appropriate correction is required.
In claim 18, line 2, the claim recites “the non-transitory memory.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
In claim 4 and 20, the word “filed’ should be deleted and replaced with –filled–. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 are directed toward “a system comprising” followed by a series of steps.  It is unclear whether the claim is directed to a machine (i.e. a computing device) or a method (the steps recited in the claims).  Moreover, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second paragraphs.  See MPEP 2173.05(p), citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  Applicant is required to amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to perform the recited steps.
In claim 1, line 8, the claim recites “the process.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which steps, if any, in the claim “the process” is referencing.    
Similarly, in line 9, the claim recites “the model run.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which steps, if any, in the claim “the model run” is referencing Appropriate correction is required.
In regard to claim 1, in line 6, the claim recites “comparing one choice against another item choices.”  This phrasing is grammatically incorrect, rendering the scope of the claim indefinite, as the scope of the comparison is unclear.  Correction is required.
	Claim 2 and 3 recite “the choices.”  However, claim 1, upon which the claim depends, recites “a plurality of choices,” “a number of item choices,” and a step of “choosing between the items.”  Consequently, it is ambiguous as to which of these previously recited elements “the choices” is referencing.
	Claim 3 recites “the choices.”  However, claim 1, upon which claim 3 depends, recites “a plurality of choices,” “a number of choices,” and “the user’s determined top product choices.” Consequently, it is ambiguous as to which of these previously recited elements “the choices” is referencing.
Additionally, in regard to claim 3, the claim recites “an electronic shopping cart.”  It is unclear whether this is the same element or different form the previously recited “electric shopping cart,” “the shopping cart.”   It is unclear if these are all necessarily referencing the same claim element, or different elements.  In order to avoid confusion, the claim should reference to the same claimed element consistently using the same terminology. 
Claim 11 recites “the choice.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the previously made selection or one of the plurality of choices.  
Claim 11 also recites “the comparison model.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which steps, if any, in the claim “the comparison model” is referencing.  Appropriate correction is required.
Claim 11, line 7 recites an “or.”  In the context of the claim, it is unclear whether this is a typographically error or whether the claim merely requires one of the listed steps.
Claim 12 recites “the choices.”  However, claim 11, upon which claim 12 depends, recites “a plurality of choices,” “a number of choices,” and “the choice,” and “all of the choices.”  Consequently, it is ambiguous as to which of these previously recited elements “the choices,” as recited in claim 12, is referencing.
Claim 16 recites “the choice not chosen.”  There is insufficient antecedent basis for this limitation in the claim.  Consequently, it is ambiguous as to which of these previously recited elements “the choice.” 
Claim 17 recites “the steps.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which steps, if any, in the claim “the steps” is referencing.  Appropriate correction is required.
Claim 18 recites “comparing choice against another choices.”  This phrasing is grammatically incorrect, rendering the scope of the claim indefinite, as the scope of the comparison is unclear.  Correction is required.
Claim 18, line 7 recites “the choices.”  It is unclear which element this is referencing, rendering the scope of the claim indefinite.  Correction is required.
Claim 18 recites “the most desired choices.”  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 18, in line 10, recites an “model run.”  It is unclear whether this is a typographical error or whether applicant intends this phrase to limit the claim language.  Correction is required.
.Claim 19 recites “the choices.”  However, claim 18, upon which claim 19 depends, recites “a plurality of choices,” “a number of paired choices,” and “the user’s determined top product choices.”
The Examiner notes that the aforementioned ambiguous are exemplary rather than comprehensive.  Applicant should review all claims to ensure that they are compliant with 35 USC § 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akbarpour Mashadi et al., US 2017/0148046 A1, hereinafter “Akbarpour”).

In regard to claims 1, and similar claims 11 and 18, Akbarpour discloses a system comprising:
having a system that resides in the non-transitory memory of a computing device;
placing a plurality of choices into an electric shopping cart (see ¶ 0063, disclosing :items are u tint the shopping cart of a shopping site, the system’s browser extension replicate the item in a universal shopping cart”; ¶ 0116; ¶ 0179); 
initiating a comparison decision compare option by: 
making a selection from a number of item choices (see ¶ 0179, disclosing “the user has chosen five products” wherein “the overview of the products provided by the system’s shopping cart are the best available prices for each of the products);
comparing one choice against another item choices (see Fig. 11-12, illustrating “compare” icon);
choosing between the items and eliminating the least desired products (see ¶ 0173), 
OR
enabling the user to make a purchase decision at any point in the process (see ¶ 0172, “buy the item 152”; see also, Fig. 3, disclosing “Buy” icon”); 
enabling the user to 'Eliminate' items individually from the model run (see ¶ 0121, disclosing “User A has full control over the shopping cart, and can select and de-select items in the shopping cart at will, or move them from one set to another.”; see also ¶ 0172, disclosing “the user may remove the item 500.”);
 enabling the user to 'Save to Wish list' items individually from the shopping cart (see ¶ 0172, disclosing “the user may remove the item 500, place it in a wish list 501, referred to as a VAULT.”

In regard to claim 2, Akbarpour discloses a system according to claim 1 where the choices have web links associated with them (see ¶ 0182, disclosing “retailer’s Web site 1401” wherein a user may “browse for desired items.”)  

In regard to claim 3, Akbarpour discloses a system according to claim 1 where the choices are put into an electronic shopping cart (see ¶ 0146, disclosing “universal shopping cart”).

In regard to claim 4, Akbarpour discloses a system according to claim 1 having the shopping cart filed with choices from a single or a plurality of online shopping venues (see ¶ 0146, disclosing “universal shopping cart.”).  

In regard to claim 5, Akbarpour discloses a system according to claim 1 that is run as an application on one or more of a set of a smart phone, computer, desktop, laptop, tablet, smart phone or other general purpose computing device (see ¶ 0049, disclosing a mobile platform, available as an application on Apple’s iPhone).

In regard to claim 6, Akbarpour discloses a system according to claim 1 that is run on a website (see ¶ 0186, disclosing “the user accesses the system’s Web site 1800”).  

In regard to claim 7, Akbarpour discloses a system according to claim 1 where the choices are stored in a database (see ¶ 0163, disclosing creating and storing custom VAULTS”).  

In regard to claim 8, Akbarpour discloses a system according to claim 1 where a choice not chosen is moved to an elimination file, or save for later file (wish list) (see ¶ 0172, disclosing “the user may remove the item 500, place it in a wish list 501, referred to as a VAULT.”).

In regard to claim 10, Akbarpour  discloses a system according to claim 1 further comprising having filters that allows the setting up of search parameters (see Fig. 1, illustrating various search parameters, including “Categories,” “Shop by size,” “Shop by designer,” etc.).

In regard to independent claim 11, as best understood, Akbarpour discloses a system according to claim 1, further comprising:	repeating until all of the choices have been presented in the comparison model (see ¶ 0119).

In regard to claim 12, Akbarpour discloses a system according to claim 11 where the choices have web links associated with them (see ¶ 0182, disclosing “retailer’s Web site 1401” wherein a user may “browse for desired items”).

In regard to claim 13, Akbarpour discloses a system according to claim 11 that is run as an application on a smart phone (see ¶ 0049, disclosing a mobile platform, available as an application on Apple’s iPhone).

In regard to claim 14, Akbarpour discloses a system according to claim 11 that is run on one or more of a set of computer, desktop, laptop, tablet, smart phone or computing device (see ¶ 0049, disclosing a mobile platform, available as an application on Apple’s iPhone).

In regard to claim 15, Akbarpour discloses a system according to claim 11 that may be ran as an extension on a website (see ¶ 0061, disclosing “downloadable browser extension”).

In regard to claim 16, Akbarpour discloses a system according to claim 11 further comprising removing the choice not chosen (see ¶ 0172, disclosing “the user may remove the item 500).  

In regard to claim 17, Akbarpour discloses a system according to claim 11 further comprising repeating the steps until a single choice is left (see ¶ 0121, disclosing a shopping optimization process in which “[the shopper] can choose the one in which she is interested.”

In regard to claim 19, Akbarpour discloses a system according to claim 18 where the choices have web links associated with them (see ¶ 0182, disclosing “retailer’s Web site 1401” wherein a user may “browse for desired items.”)  

In regard to claim 20, Akbarpour  discloses a system according to claim 18 having the shopping cart filled with choices from a single or a plurality of online shopping venues (see ¶ 0146, disclosing “universal shopping cart.”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akbarpour in view of Muppala, US 2014/0278862 A1.

In regard to claim 9, although Akbarpour discloses a system that allows a choice not chosen to be removed from a shopping cart, it fails to disclose a choice not chosen may be moved to the elimination file.
Muppala discloses a choice not chosen may be moved to the elimination file.  See ¶ 0043, disclosing “after elimination, the product goes into elimination list.”
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included an elimination list, as disclosed by Muppala, to allow a user to recall items that were eliminated, choose to adding them back to the list, or provide other users with reasons as to why a product was eliminated.  Such a feature would improve any method of making a purchasing decision by comparing products in the same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashkenazi et al., US 2004/0019563 A1 (Systems and methods for facilitating internet shopping)
Godsey et al., US 2015/0112836 A1 (Shopping assistant)
Abraham et al., US 2013/0211953 A1 (Collaborative shopping across multiple shopping channels using shared virtual shopping carts)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/              Primary Examiner, Art Unit 3649                                                                                                                                                                                          
Scott A Zare
1/16/2021